DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-19 (current Application) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent (11,223,857). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/646,218), equates to, U.S. Pat. (11,223,857).
	As to claim 1, the claimed “A transmission device…” equates to “A transmission device…” of Pat ‘857 (col.42, lines 34-53).
	the claimed “transmission circuitry…”; and “processing circuitry…”; “the metadata…” equates to “transmission circuitry…”; and “processing circuitry…”; “the media access information…” of Pat ‘857 (col.42, lines 35-53)
	Claims 2-6 are met in claims 2-8 respectively 0f Pat ’857 (col.42, line 54-col.43, line 13).
	As to claim 7, the claimed: “A reception device....” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 8-13 are met as previously discussed in claims 2-6.
	As to claim 14, the claimed: “A reception method....” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 15-19 are met as previously discussed in claims 2-6
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims.
           Allowance of claims 1-19 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being obvious over TSUKAGOSHI (2011/0292173) in view of BAUMGARTE (2014/0297291) and further in view of BRONDIJK et al (2016/0381399).
	As to claims 1-6, TSUKAGOSHI discloses transmission apparatus, transmission method, reception apparatus/method and transmission/reception system and further discloses a transmission device comprising 
             A transmission circuitry (figs.1-7, 12-16, 18-21, Broadcasting Station includes Transmission Data extraction/generation Unit “TXD/EGU-110/110A/110B” [0010] and [0055-0057]) configured to transmit a broadcast stream, the broadcast stream including an MPEG-H audio stream ([0010-0015], [0077-0080]); and
            Processing circuitry (fig.2, 16, 18, TXD/EGU-110/110A/110B and [0055-0057]) configured to insert 
metadata into MPEG-H Audio Stream (MHAS) packets of a predetermined type in the MPEG-H audio stream, wherein the metadata includes user interface information that is displayed in a graphical user interface (GUI), wherein playback of content included in the broadcast stream is based on user interactivity in the GUI, wherein the metadata includes textual labels that are displayed in the GUI, wherein the metadata includes scene information and where the processing circuitry is configured to divide the metadata into a plurality of pieces of the metadata ([0013], [0030], [[0064-0068], [0070-0081], [0155-0157] and [0164-0171]), and insert the plurality of pieces of the metadata into the MHAS packets and insert the divided information into a user data region of an audio frame ([0005-0008], [0026], [0120-0121], [0131-0134] and [0158-0160]), TXD/EGU, divides the parallax image, subtitles, network information, etc., into plurality of set of pixels, groups the pieces of images or set of pixels and associates specific information to the respective groups including assigning vectors and inserts the groups in the audio compressed data stream, the specific information added to the audio stream may be network access information used to obtain information related to the image compressed data, parallax vector for each group of pixels are assigned values and located within the layers of the audio compressed data stream using frame sequential methods; TXD/EGU inserts pieces of an image, subtitles, network access information, etc., into MPEG Audio stream and respective access information including grouping pixels associated with the parallax image and assigning vector value to the respective groups and generating a user selection interface or UI and information indicating scene in the media stream and notification information for notifying a user of a state of the user selection GUI, superimposing information: OSD: images, menus, thumbnails, etc., with the media stream, for a viewer wearing glasses to interact with the displayed information and corresponding image data where the objects within the images are maintained in an optimal state and where the superimposed images further includes menu and other information (OSD display and graphical display of information) that indicates to a user of a state.
	TSUKAGOSHI, further suggests that the insertion may be employed in various types of Audio streams for presentation ([0077-0080] and [0165-0168]); Viewer wears glasses to interact with the display, to select specific displayed images or thumbnails and further incorporates specific timing information associated with the media stream for reproduction of objects, streams, etc., OSD or superimposing information data: images, menus, program tables, etc., with the image to notify a user of a state or condition, BUT appears silent as to inserting metadata into an MPEG-H Audio Stream (MHAS)) packets of a predetermined type in the MPEG-H audio stream
	However, in the same field of endeavor, BAUMGARTE discloses metadata driven dynamic range control and further discloses metadata insertions in new codecs including MPEG-H audio stream and various audio standards, where a set or portions of metadata (group(s) of metadata, information, configuration, tables, fields, etc.) are generated at the transmitter and insert in a set of MPEG H audio bitstream of a specific type, the piece of content may be divided into frames corresponding to frames of content, set of fields may include plurality of fields that are insert in specific predefined portions of MHAS bitstream(s) (figs.1-10, [0002], [0020-0023], [0030], [0047], [0109-0116] and [0159-0160]), the system encodes/inserts portions of metadata  into portions of audio stream in various types of audio coding standards including MPEG H Audio Stream (MHAS).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BAUMGARTE into the system of TSUKAGOSHl to enable dynamically insert various kinds of metadata into other forms of audio stream standard(s) for transmitting and processing/rendering for a specific desired application.
	TSUKAGOSHl as modified by BAUMGARTE discloses rendering the audio streams based on specific settings associated with portions of metadata or information, inserted in the MPEG-H audio stream, BUT silent as to where the metadata or information includes user interface information that is displayed in a user selection interface.
	However, in the same field of endeavor, BRONDIJK discloses A/V content item data streams and further discloses encoding various source signals including encoding audio data for a plurality of audio components and associated visual data streams using various encoding standards including MPEG H audio stream and further discloses a receiver for rendering the audio streams/visual data streams and generating a user selection interface (figs.1-16, Abstract, [0024-0026], [0128-0132], [0169-0171], [0332-0333] and [0337-0338]), the audio visual data streams/elementary streams are generated using an MPWG-H audio stream (MHAS) and further generates notification information for notifying a user of a state of the user selection GUI (see [0163], [0233-0237] and [0243-0245]), note the descriptors and an indication of text that can be displayed with the object to make it clear to the user that is an interactive object.  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BRONDIJK into the system of TSUKAGOSHl as modified by BAUMGARTE to included visual streams with metadata or notification, generate an UI with notification indicating GUI selections to enable a user to interact to select desired options of audio objects for rendering accordingly.	 
	As to claim 7-13, the claimed “A reception device…” is composed of the same structural elements that were discussed with respect to claims 1-6.
	As to claim 14-19, the claimed “A reception method…” is composed of the same structural elements that were discussed with respect to claims 1-6.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                   



ANNAN Q. SHANG